SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-53371 GRYPHON RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0465540 (IRS Employer Identification Number) 1313 East Maple Street, Suite 201-462 Bellingham, Washington 98225 (Address of principal executive offices)(Zip Code) (360) 685-4238 (Registrant’s telephone no., including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: Yes x No o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: Based on the closing price on January 11, 2011 of $0.09, the aggregate market value of the 48,025,000 common shares held by non-affiliates was $4,322,250. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 96,775,000 Common shares were outstanding as of January 12, 2011. Documents incorporated by reference: None ii Table of Contents GRYPHON RESOURCES, INC. (An Exploration Stage Company) Table of Contents PART I ITEM 1. Description of Business 1 ITEM 1A. Risk Factors 1 ITEM 1B. Unresolved Staff Comments 5 ITEM 2. Properties 6 ITEM 3. Legal Proceedings 7 ITEM 4. Submission of Matters to Vote of Security Holders 7 PART II ITEM 5. Market for Company’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 8 ITEM 6. Selected Financial Data 10 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 11 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 18 ITEM 8. Financial Statements andSupplementary Data: 19 Reports of Independent Registered Public Accounting Firms 20 Consolidated Balance Sheets at September 30, 2010 and September 30, 2009 21 Consolidated Statements of Operations for the years ended September 30, 2010 and September 30, 2009 and the Exploration Stage Period of January 16, 2006 to September 30, 2010 22 Consolidated Statement of Stockholders’ Equity 23 Consolidated Statements of Cash Flows for the years ended September 30, 2010 and September 30, 2009 and the Exploration Stage Period of January 16, 2006 to September 30, 2010 24 Consolidated Supplemental Disclosure of Non-cash Investing and Financing Activities 25 Notes to Consolidated Financial Statements 26 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 ITEM 9A. Controls and Procedures 36 ITEM 9B. Other Information 38 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 38 ITEM 11. Executive Compensation 42 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 44 ITEM 14. Principal Accounting Fees and Services 44 PART IV ITEM 15. Exhibits, Financial Statements Schedules 46 SIGNATURES 46 iii Table of Contents PART I ITEM 1.DESCRIPTION OF BUSINESS General Gryphon Resources, Inc. was incorporated in the State of Nevada on January 16, 2006. On April 28, 2008 we incorporated a Turkish company named APM Madencilik Limited. (“APM”) as a 99% owned subsidiary. The remaining balance of 1% of APM shares were held by our former CEO. In July, 2010, we re-focused our operations and began mineral exploration in Arizona, USA. On September 27, 2010, we sold our entire shareholding in APM to an unrelated third party and ceased all operations in Turkey and the former activity of APM is treated as a discontinued operation in the financial statements included in this Report. (Hereinafter Gryphon Resources, Inc. may herein be referred to: “Gryphon Resources”, “Gryphon”, “We”, “Us”, the “Registrant”, or the “Company”). We are a mineral exploration company and are exploring for lithium, gold and copper-porphyry in Arizona, USA. Background Gryphon Resources, Inc. was incorporated in Nevada on January 16, 2006 as Gryphon Oil & Gas Inc. and on August 10, 2006 filed Articles of Amendment with the Nevada Secretary of State to change its name to Gryphon Resources, Inc. The Company’s common stock is traded in the NASD Over-The-Counter Bulletin Board and on the Pink Sheets under the symbol “GRYO”. Our fiscal year end is September 30th. ITEM 1A. RISK FACTORS The following risk factors should be considered in connection with an evaluation of the business of our business: THE COMPANY'S LIMITED OPERATING HISTORY MAKES IT DIFFICULT FOR YOU TO JUDGE ITS PROSPECTS. The Company has a limited operating history upon which an evaluation of the Company, its current business and its prospects can be based. You should consider any purchase of the Company's shares in light of the risks, expenses and problems frequently encountered by all companies in the early stages of its corporate development. 1 Table of Contents LIQUIDITY AND CAPITAL RESOURCES ARE UNCERTAIN. For the year ended September 30, 2010, the Company had a Net Loss of $(57,322) including a non-cash gain of $97,920. The Company may need to raise additional capital by way of an offering of equity securities, an offering of debt securities, or by obtaining financing through a bank or other entity. The Company has not established a limit as to the amount of debt it may incur nor has it adopted a ratio of its equity to debt allowance. If the Company needs to obtain additional financing, there is no assurance that financing will be available from any source, that it will be available on terms acceptable to us, or that any future offering of securities will be successful. If additional funds are raised through the issuance of equity securities, there may be a significant dilution in the value of the Company’s outstanding common stock. The Company could suffer adverse consequences if it is unable to obtain additional capital which would cast substantial doubt on its ability to continue its operations and growth. THE VALUE AND TRANSFERABILITY OF THE COMPANY'S SHARES MAY BE ADVERSELY IMPACTED BY THE LIMITED TRADING MARKET FOR ITS SHARES AND THE PENNY STOCK RULES. There is only a limited trading market for the Company's shares. The Company's common stock is traded in the Over-The-Counter Bulletin Board (‘OTC-BB’)and the Pink Sheets markets and "bid" and "asked" quotations regularly appear on the OTC-BB and Pink Sheets under the symbol "GRYO". There can be no assurance that the Company's common stock will trade at prices at or above its present level and an inactive or illiquid trading market may have an adverse impact on the market price. In addition, holders of the Company's common stock may experience substantial difficulty in selling their securities as a result of the "penny stock rules" which restrict the ability of brokers to sell certain securities of companies whose assets or revenues fall below the thresholds established by those rules. FUTURE SALES OF SHARES MAY ADVERSELY IMPACT THE VALUE OF THE COMPANY'S STOCK. If required, the Company may seek to raise additional capital through the sale of common stock. Future sales of shares by the Company or its stockholders could cause the market price of its common stock to decline. MINERAL EXPLORATION AND DEVELOPMENT ACTIVITIES ARE SPECULATIVE IN NATURE. Resource exploration and development is a speculative business, characterized by a number of significant risks including, among other things, unprofitable efforts resulting not only from the failure to discover mineral deposits but from finding mineral deposits which, though present, are insufficient in quantity and quality to return a profit from production. The marketability of minerals acquired or discovered by the Company may be affected by numerous factors which are beyond the control of the Company and which cannot be accurately predicted, such as market fluctuations, the proximity and capacity of milling facilities, mineral markets and processing equipment and such other factors as government regulations, including regulations relating to royalties, allowable production, importing and exporting of minerals and environmental protection, the combination of which factors may result in the Company not receiving an adequate return of investment capital. 2 Table of Contents Substantial expenditures are required to establish ore reserves through drilling, to develop metallurgical processes to extract the metal from the ore and, in the case of new properties, to develop the mining and processing facilities and infrastructure at any site chosen for mining. Although substantial benefits may be derived from the discovery of a major mineralized deposit, no assurance can be given that minerals will be discovered in sufficient quantities and grades to justify commercial operations or that funds required for development can be obtained on a timely basis. Estimates of reserves, mineral deposits and production costs can also be affected by such factors as environmental permitting regulations and requirements, weather, environmental factors, unforeseen technical difficulties, unusual or unexpected geological formations and work interruptions. In addition, the grade of ore ultimately mined may differ from that indicated by drilling results. Short term factors relating to reserves, such as the need for orderly development of mineralized zones or the processing of new or different grades, may also have an adverse effect on mining operations and on the results of operations. Material changes in ore reserves, grades, stripping ratios or recovery rates may affect the economic viability of any project. THE COMPANY WILL BE SUBJECT TO OPERATING HAZARDS AND RISKS WHICH MAY ADVERSELY AFFECT THE COMPANY'S FINANCIAL CONDITION. Mineral exploration involves many risks, which even a combination of experience, knowledge and careful evaluation may not be able to overcome. The Company's operations will be subject to all the hazards and risks normally incidental to exploration, development and production of metals, such as unusual or unexpected formations, cave-ins or pollution, all of which could result in work stoppages, damage to property and possible environmental damage. The Company does not have general liability insurance covering its operations and does not presently intend to obtain liability insurance as to such hazards and liabilities. Payment of any liabilities as a result could have a materially adverse effect upon the Company's financial condition. THE COMPANY'S ACTIVITIES WILL BE SUBJECT TO ENVIRONMENTAL AND OTHER INDUSTRY REGULATIONS WHICH COULD HAVE AN ADVERSE EFFECT ON THE FINANCIAL CONDITION OF THE COMPANY. The Company's activities are subject to environmental regulations promulgated by government agencies from time to time. Environmental legislation generally provides for restrictions and prohibitions on spills, releases or emissions of various substances produced in association with certain mining industry operations, such as seepage from tailing disposal areas, which would result in environmental pollution. A breach of such legislation may result in imposition of fines and penalties. In addition, certain types of operations require the submission and approval of environmental impact assessments. Environmental legislation is evolving in a manner which means stricter standards and enforcement, fines and penalties for non-compliance are more stringent. Environmental assessments of proposed projects carry a heightened degree of responsibility for companies and directors, officers and employees. The cost of compliance with changes in governmental regulations could have an adverse effect on the financial condition of the Company. The operations of the Company include exploration and development activities and commencement of production on its properties, require permits from various federal, state, provincial and local governmental authorities and such operations are and will be governed by laws and regulations governing prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, toxic substances, land use, environmental protection, mine safety and other matters. Companies engaged in the development and operation of mines and related facilities generally experience increased costs and delays in production and other schedules as a result of the need to comply with applicable laws, regulations and permits. 3 Table of Contents Failure to comply with applicable laws, regulations, and permitting requirements may result in enforcement actions, including orders issued by regulatory or judicial authorities causing operations to cease or be curtailed, and may include corrective measures requiring capital expenditures, installation of additional equipment, or remedial actions. Parties engaged in mining operations may be required to compensate those suffering loss or damage by reason of the mining activities and may have civil or criminal fines or penalties imposed for violations of applicable laws or regulations and, in particular, environmental laws. COMPETITION MAY HAVE AN IMPACT ON THE COMPANY'S ABILITY TO ACQUIRE ATTRACTIVE METALS PROPERTIES, WHICH MAY HAVE AN ADVERSE IMPACT ON THE COMPANY'S OPERATIONS. Significant and increasing competition exists for the limited number of metals acquisition opportunities available. As a result of this competition, some of which is with large established mining companies with substantial capabilities and greater financial and technical resources than the Company, the Company may be unable to acquire attractive metals properties on terms it considers acceptable. Accordingly, there can be no assurance that any exploration program intended by the Company on properties it intends to acquire will yield any reserves or result in any commercial mining operation. DOWNWARD FLUCTUATIONS IN METAL PRICES MAY SEVERELY REDUCE THE VALUE OF THE COMPANY. The Company has no control over the fluctuations in the prices of the metals for which it is exploring. A significant decline in such prices would severely reduce the value of the Company. THE COMPANY CURRENTLY RELIES ON CERTAIN KEY INDIVIDUALS AND THE LOSS OF ONE OF THESE CERTAIN KEY INDIVIDUALS COULD HAVE AN ADVERSE EFFECT ON THE COMPANY. The Company's success depends to a certain degree upon certain key members of the management. These individuals are a significant factor in the Company's growth and success. The loss of the service of members of the management and advisory board could have a material adverse effect on the Company. In particular, the success of the Company is highly dependent upon the efforts of the President & CEO, CFO, PAO, Chair & Director of the Company, Alan Muller, the loss of whose services would have a material adverse effect on the success and development of the Company. THE COMPANY DOES NOT MAINTAIN KEY MAN INSURANCE TO COMPENSATE THE COMPANY FOR THE LOSS OF CERTAIN KEY INDIVIDUALS. The Company does not anticipate having key man insurance in place in respect of its senior officers or personnel, although the Board has discussed and investigated the prospect of obtaining key man insurance for Alan Muller. 4 Table of Contents WE ARE AN EXPLORATION STAGE COMPANY, AND THERE IS NO ASSURANCE THAT A COMMERCIALLY VIABLE DEPOSIT OR "RESERVE" EXISTS ON ANY PROPERTIES FOR WHICH THE COMPANY HAS, OR MIGHT OBTAIN, AN INTEREST. The Company is an exploration stage company and cannot give assurance that a commercially viable deposit, or “reserve,” exists on any properties for which the Company currently has (through an option) or may have (through potential future joint venture agreements or acquisitions) an interest. Therefore, determination of the existence of a reserve depends on appropriate and sufficient exploration work and the evaluation of legal, economic, and environmental factors. If the Company fails to find a commercially viable deposit on any of its properties, its financial condition and results of operations will be materially adversely affected. WE REQUIRE SUBSTANTIAL FUNDS MERELY TO DETERMINE WHETHER COMMERCIAL METAL DEPOSITS EXIST ON OUR PROPERTIES. Any potential development and production of the Company’s exploration properties depends upon the results of exploration programs and/or feasibility studies and the recommendations of duly qualified engineers and geologists. Such programs require substantial additional funds. Any decision to further expand the Company’s operations on these exploration properties is anticipated to involve consideration and evaluation of several significant factors including, but not limited to: ● Costs of bringing each property into production, including exploration work, preparation of production feasibility studies, and construction of production facilities; ● Availability and costs of financing; ● Ongoing costs of production; ● Market prices for the metals to be produced; ● Environmental compliance regulations and restraints; and ● Political climate and/or governmental regulation and control. GENERAL MINING RISKS Factors beyond our control may affect the marketability of any substances discovered from any resource properties the Company may acquire. Metal prices have fluctuated widely in recent years. Government regulations relating to price, royalties, and allowable production and importing and exporting of metals can adversely affect the Company. There can be no certainty that the Company will be able to obtain all necessary licenses and permits that may be required to carry out exploration, development and operations on any projects it may acquire and environmental concerns about mining in general continue to be a significant challenge for all mining companies. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 5 Table of Contents ITEM 2. PROPERTIES At September 30, 2010, the Company’s material property investments comprised an option to purchase certain mineral exploration rights to a property in south-eastern Arizona, USA, named the L.G. Property which the Company purchased on July 19, 2010 from two individuals (collectively the “Vendors”). The Vendors each owned a 50% interest in the mineral exploration rights to the L.G. Property and held the sole right, title and interest to the L.G. Property exploration rights (subject to the rights and title of the State of Arizona), free and clear of all liens and encumbrances. Through the option agreement (the “L.G. Agreement”), the Vendors granted an exclusive option to the Company to purchase a 100% undivided right, title and interest in Vendors’ rights to the Property, and the Company acquired an option to purchase Vendors’ rights to the Property from Vendors, upon the terms and conditions set forth in the L.G. Agreement (incorporated herein by reference as Exhibit 10.1). To exercise the option included in the L.G. Agreement (the “Option”), the Company must: (i) pay the aggregate sum of $240,000 to Vendors; (ii) incur an aggregate of at least $550,000 of Expenditures on the Property; and (iii) issue an aggregate of 1,000,000 restricted shares of common stock in Gryphon (or any public company created by Gryphon for the purpose of development of the Property). To implement exercise of the Option, and maintain the Option in effect, Gryphon agreed to: (a) Pay Vendors the following cash sums on or before the dates described below: (i) $15,000 upon execution of this Agreement (such payment which has been made); (ii) $15,000 on or before August 10, 2010 (such payment which has been made); (iii) $50,000 on or before March 1, 2011; (iv) $60,000 on or before March 1, 2012; and (v) $100,000 on or before March 1, 2013. (b) Incur the following Expenditures on or with respect to the Property, by the following dates: (i) $50,000 within 12 months following the Execution Date; (ii) an additional $100,000 on or before 24 months following the Execution Date; (iii) $200,000 on or before 36 months following the Execution Date; and (iv) $200,000 on or before 48 months following the Execution Date. (c) Cause Gryphonto issue shares to the Vendors in the following amounts: (i) 250,000 restricted common shares upon execution of the L.G. Agreement (such payment which has been made and was valued at $12,500); (ii) 250,000 restricted common shares on or before February 1, 2011; (iii) 250,000 restricted common shares on or before February 1, 2012; and (iv) 250,000 restricted common shares on or before February 1, 2013. Once the Company has paid the Option Price in full, the Company will have exercised the Option and have acquired an undivided 100% right, title and interest in and to the L.G. Property, the Company will then be obligated to pay the following additional consideration: (a) 1,000,000 restricted shares of Gryphon common stock; (b) a minimum annual royalty of $150,000 on or before December 31, 2014 and a minimum annual royalty of $150,000 every 12 monthsfor each year that Gryphon holds the Property; 6 Table of Contents (c) a 5% (five percent) Gross Production Royalty on lithium minerals actually produced and sold from the L.G. Property; and (d) a 3-1/2% (three and one-half percent) Net Returns Royalty on all other minerals actually produced and sold from the L.G. Property. As required by generally accepted accounting principles, at year end date of September 30, 2010 the Company undertook a review of the Company’s exploration projects and determined an impairment charge of $42,500 should be recorded. Office Premises Gryphon’s office is located at suite 1313 East Maple Street, Suite 201-462, Bellingham, Washington 98225. The rental agreement for these premises may be cancelled with one month’s notice.The Company’s CEO also provides office facilities in New Zealand free of charge to the Company. ITEM 3. LEGAL PROCEEDINGS There are no material, active, or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceedings or pending litigation. There are no proceedings in which any of our officer and director, or any registered or beneficial shareholders are an adverse party or has a material interest adverse to us. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 7 Table of Contents PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our common stock is currently quoted on the NASD OTC Bulletin Board and Pink Sheets over the counter markets. The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information. Our shares are also quoted on the Pink Sheets market. The symbol for our common stock in both markets is: “GRYO.” The following table sets forth the range of high and low bid quotations for our common stock as reported by the OTCBB and/or Pink Sheets for each of the periods indicated. The market for our shares is limited, volatile and sporadic. These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Quarter Ended: High Trade Low Trade Closing Trade(1) December 31, 2008 $ $ $ March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 $ $ $ March 31, 2010 June 30, 2010 September 30, 2010 Notes: Over-the-counter market quotations reflect inter-dealer prices without retail mark-up, mark-down or commission, and may not represent actual transactions. Shareholders On January 12, 2011, there were 6 shareholders of record of our common stock. Dividends We intend to retain future earnings to support our growth. Any payment of cash dividends in the future will be dependent upon: the amount of funds legally available therefore; our earnings; financial condition; capital requirements; and other factors which our Board of Directors deems relevant. 8 Table of Contents Section 15(g) of the Securities Exchange Act of 1934 The Company’s shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended, which imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by this Section 15(g), the broker/dealer must make a special suitability determination for the purchase and must have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, Section 15(g) may affect the ability of broker/dealers to sell the Company’s securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and the secondary market; terms important to an understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customer’s rights and remedies in causes of fraud in penny stock transactions; and, the NASD’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. Recent Sales of Unregistered Securities On July 19, 2010, the Company issued 250,000 shares of its common stock to Vendors of the L.G. Property. This transaction was valued at a board approved value of $0.05 per share for total deemed proceeds of $12,500. These shares are deemed "restricted" securities under the Securities Act and may not be sold or transferred other thanpursuant to an effective registration statement under the Securities Act or any exemption from the registration requirements of the Securities Act. Subsequent to the year ended September 30, 2010, the Company issued 6,400,000 restricted common shares which included the September 30, 2010 balance of $273,740 of Common Shares Subscribed But Not Issued shown on the September 30, 2010 balance sheet included in this Report. The total value of this private placement was $320,000 and represented the sale of 6,400,000 restricted common shares at a price of $0.05 per share. These shares were issued pursuant to Regulation S of the Securities Act of 1933, as amended, and the Company did not engage in any general solicitation or advertising regarding this offering. Subsequent to the year ended September 30, 2010, the Company received private placement subscriptions for an offering of its common shares which raised aggregate proceeds of US$100,000 based on the sale of 1,000,000 restricted common shares priced at US$0.10 per share. When issued, these shares will be issued pursuant to Regulation S of the Securities Act of 1933, as amended, and the Company did not engage in any general solicitation or advertising regarding this offering. 9 Table of Contents ITEM 6. SELECTED FINANCIAL DATA FISCAL FISCAL FISCAL FISCAL FISCAL $ Operating Revenue: Quarter One - Three Months to December 31st Nil Nil Nil Nil n/a Quarter Two - Three Months toMarch 31st Nil Nil Nil Nil n/a Quarter Three- Three Months to June 30th Nil Nil Nil Nil n/a Full Year – Twelve Months to September 30th Nil Nil Nil Nil Nil Net Income/(Loss): Quarter One - Three Months to December 31st n/a Quarter Two - Three Months toMarch 31st n/a Quarter Three- Three Months to June 30th n/a Full Year – Twelve Months to September 30th Earnings/(Loss) per share: Quarter One - Three Months to December 31st Nil Nil Nil Nil n/a Quarter Two - Three Months toMarch 31st Nil Nil Nil Nil n/a Quarter Three- Three Months to June 30th Nil Nil Nil Nil n/a Full Year – Twelve Months to September 30th Nil Nil Nil Nil Cash: Quarter One - Three Months to December 31st n/a Quarter Two - Three Months toMarch 31st n/a Quarter Three- Three Months to June 30th n/a Full Year – Twelve Months to September 30th Total assets: Quarter One - Three Months to December 31st n/a Quarter Two - Three Months toMarch 31st n/a Quarter Three- Three Months to June 30th n/a Full Year – Twelve Months to September 30th Total stockholders’ equity (deficit): Quarter One - Three Months to December 31st n/a Quarter Two - Three Months toMarch 31st n/a Quarter Three- Three Months to June 30th n/a Full Year – Twelve Months to September 30th Cash dividends per share: Quarter One - Three Months to December 31st Nil Nil Nil Nil n/a Quarter Two - Three Months toMarch 31st Nil Nil Nil Nil n/a Quarter Three- Three Months to June 30th Nil Nil Nil Nil n/a Full Year – Twelve Months to September 30th Nil Nil Nil Nil Nil 10 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Certain information included herein contains forward-looking statements that involve risks and uncertainties within the meaning of Sections 27A of the Securities Act, as amended; Section 21E of the Securities Exchange Act of 1934. These sections provide that the safe harbor for forward looking statements does not apply to statements made in initial public offerings. The words, such as "may," "would," "could," "anticipate," "estimate," "plans," "potential," "projects," "continuing," "ongoing," "expects," "believe," "intend" and similar expressions and variations thereof are intended to identify forward-looking statements. These statements appear in a number of places in this Form 10-K and include all statements that are not statements of historical fact regarding intent, belief or current expectations of the Company, our directors or our officers, with respect to, among other things: (i) our liquidity and capital resources; (ii) our financing opportunities and plans; (iii) continued development of business opportunities; (iv) market and other trends affecting our future financial condition; (v) our growth and operating strategy. Investors and prospective investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, the following: (i) we have incurred significant losses since our inception; (ii) any material inability to successfully develop our business plans; (iii) any adverse effect or limitations caused by government regulations; (iv) any adverse effect on our ability to obtain acceptable financing; (v) competitive factors; and (vi) other risks including those identified in our other filings with the Securities and Exchange Commission. Operational Developments during Fiscal 2010 On April 20, 2010, a change of control of the Company occurred wherein, Mr. Serdar Kirmizioglu resigned his positions as Director, Chair of the Board of Directors, President and CEO, Chief Financial Officer, and Principal Accounting Officer of the Company and sold all his shareholding in the Company to Mr. Alan Muller. Effective April 20, 2010, Mr. Muller was appointed to the positions of Director, Chair of the Board of Directors, President and CEO, Chief Financial Officer, and Principal Accounting Officer of the Company. A brief biography of Mr. Muller is as follows: Appointment of Alan Muller, Pr. Eng, B.Sc. Eng, PMP, as President & CEO Alan Clive Muller was born and raised in South Africa where he was closely associated with the gold mining industry through his father who was the general manager of several major gold mines. This allowed him to gain an insight into the workings of the mining industry and afforded him the opportunity to gain work experience in the mines during several vacation employment stints. In 1975, Mr. Muller gained an honours degree in Civil Engineering from the University of Natal, Durban, South Africa and became a registered professional Civil and Structural engineer. Mr. Muller also earned a four year Post Graduate Computer Science Diploma in Datametrics from the University of South Africa and a Post Graduate Diploma in Project Management. In 1994, Alan Muller emigrated to New Zealand where he continued to extend his expertise in project management. Over the last 30 years he has managed major construction projects in many fields encompassing health care, commercial developments and infrastructure, these projects have been spread across Southern Africa, the Indian Ocean Islands and for the last 16 years in New Zealand. Based on his professional experience in managing large complex construction projects, the Company expects Mr. Muller's considerable organizational, operational and financial skills will be of significant of value in the development of Gryphon’s mineral exploration and development projects. (For further details regarding Mr. Muller’s experience, please see Item 10 Directors, Executive Officers, and Corporate Governance) 11 Table of Contents Appointment of Stephen Sutorius as Secretary & Treasurer On May 25, 2010, Mr. David Walker resigned his positions as Vice President Administration, and Secretary and Treasurer of the Company. Mr. Walker resigned for personal reasons and there was no disagreement with the Company relating to its operations, policies or practices. On May 25, 2010, Mr. Stephen Sutorius was appointed to the positions of Director, and Secretary and Treasurer of the Company. Stephen Philip Sutorius was born in New Zealand and currently resides in Australia. He holds a Diploma of Investments from the Open Polytechnic of New Zealand in addition to a Diploma in Financial Services (Australian Securities and Investment Commission RG146). His career has emphasized relationship management with major treasury clients and the Company expects to benefit from his knowledge and skills for its fund-raising activities.(For further details regarding Mr. Sutorius’ experience, please see Item 10 Directors, Executive Officers, and Corporate Governance) Acquisition of L.G. Property to form basis of lithium exploration initiative: On July 19, 2010, the Company entered into an option to purchase certain mineral exploration rights to a property in south-eastern Arizona, USA, named the L.G. Property from two individuals (collectively the “Vendors”). The Vendors each owned a 50% interest in the mineral exploration rights to the L.G. Property and held the sole right, title and interest to the L.G. Property exploration rights (subject to the rights and title of the State of Arizona), free and clear of all liens and encumbrances. Through the option agreement (the “L.G. Agreement”), the Vendors granted an exclusive option to the Company to purchase a 100% undivided right, title and interest in Vendors’ rights to the Property, and the Company acquired an option to purchase Vendors’ rights to the Property from Vendors, upon the terms and conditions set forth in the L.G. Agreement (please see Financial Statements Note 5 and Item 2 - Properties, for the full terms of this acquisition). Sale of Turkish Subsidiary: On September 27, 2010, we sold our entire shareholding in our former Turkish subsidiary APM Madencilik Ltd. to an unrelated third party and ceased all operations in Turkey. Operational Developments subsequent to September 30, 2010 year end $320,000 Private Placement: On November 29, 2010, the Company completed a private placement totalling $320,000. This financing was based on the sale of 6,400,000 restricted common shares priced at US$0.05 per share and included a debt to shares conversion which eliminated $118,846 of loans from the Company’s balance sheet. Appointment of Geological Project Manager: On November 30, 2010 the Company appointed Mr. Nick Barr B.S. Geo., as its Arizona exploration project manager. Nick Barr has over 30 years experience as a geologist, working primarily in exploration for precious and base metals, oxide copper, massive sulfides, uranium, chromite, industrial minerals and gold placers in Arizona, Nevada, California, Idaho, Utah and Oregon. Mr. Barr’s background includes four years of geotechnical investigation work related to structure foundations, slope stability, and rock mechanics. He has also owned and operated a Simco 4000 track-mount drill and has managed crews in an exploration service company. Mr. Barr’s experience includes target generation, claim staking, permitting, 12 Table of Contents surface and UG mapping, soil, mobile metallic ion and biogeochemical sampling, supervision of rotary, RC and core drilling, reclamation and report preparation. He has co-authored SEC Industry Guide 7 compliant reports and has been active in brokering and evaluating mineral properties in western US, and managing crews for claim staking, grid sampling and all phases of mineral exploration. Mr. Barr earned his B.S., Geology in 1978 at Southern Oregon State University, Ashland, Oregon. Some of Mr. Barr’s prior engagements include: ● Sage Gold Inc, Gold Hill Mine, Maricopa Co, AZ: Lead project geologist for detailed study and supervision of 6100 ft core drilling program on high-grade, gold fissure vein system. ● Rodinia Minerals/Ashworth Exploration: Managing field geologist for regional uranium exploration program in Arizona and Utah. In this role Mr. Barr pioneered successful use of trace radon detection method, leading to drill confirmed mineralization. In March, 2009, he participated in claim staking and initial mapping of volcanic source rocks for Clayton Valley, Nevada, lithium brine deposits. ● Cobre Valley Mineral Recovery United Mines Inc: Authored comprehensive regional study of southern Arizona silver-gold district. In this engagement Mr. Barr served as lead geologist for all exploration to present date and remains on advisory committee for anticipated, near-term start-up of milling operations and a large scale exploration program. Additional project work included detailed mapping of gold properties in Oro Blanco District, Santa Cruz Co., Arizona. ● Cambior Exploration USA, Reno, Nevada: As team geologist, Mr. Barr helped design and execute grassroots gold exploration programs in Idaho, Nevada, Arizona and eastern Oregon. Personal generative work lead to identification and drilling intrusive-hosted gold in Malheur Co, Oregon, and exotic oxide-copper in Pinal Co., Arizona. Start of lithium exploration: Commencing with Mr. Barr’s appointment, the Company began exploration on the L.G. Property in south-eastern Arizona. In a press release, Mr. Barr commented: “Initial project due diligence and research has confirmed current land holdings are well positioned to explore for potentially economic concentrations of brine-hosted lithium. Project planning thus far has benefited from a large data base of well log data, academic research and government funded studies detailing gravity, structure, geology and sedimentation history of the immediate area. Work to date, does verify that the core of the project area is situated very near or within the deepest portion of a Pliocene-age lake basin. This is supported by a series of water wells in close proximity and on either side of the property, all showing highly elevated lithium. Additionally, Boron, a recognized pathfinder element for lithium, is also anomalous in well water test data. More importantly, log data from a well within about 2 miles documents approximately 82 feet of nearly pure sodium chloride/calcium sulfate evaporite, which is one the thickest intercepts recognized within the basin.” Barr continued: “The source area for the lithium enriched brines is currently thought to be from nearby, aerially extensive exposures of tertiary volcanic rocks. Several studies of basin stratigraphy do indicate that the previously closed lake basin would have been directly down drainage of this volcanic terrain. Felsic volcanic rocks 13 Table of Contents adjacent to the Clayton Valley, Nevada brine deposits, are documented in assay data as being anomalous in lithium. Also potentially significant, are a series of geologically young, graben subsidence faults, noted in the literature and falling right within the project area. Recent conceptual work in evaporite basins does suggest basin sediment faulting may facilitate remobilization of brines, and subsequent concentration at favorable structural traps. This conceptual model approach is presented in exploration models used in study of Nevada evaporite basin brines.” Barr further commented: “At the present stage of project planning, a simple exploration model approach has been adopted which is based on the concept that the thickest accumulation of evaporite brines will host the highest concentration of lithium. Unique properties of concentrated brine include low density and high conductivity/low resistivity. Based on these parameters, a consensus among geophysical consultants supports that electromagnetics should be effective in delineating evaporite horizons. Several studies do highlight the successful use of Controlled Source Audiomagnegtotellurics (‘CSAMT’) for recognition of brine horizons. We also believe gravity surveys will also be valuable in basin studies, as it defines the sediment/bedrock contact and serves to locate the low point of closed basin drainage. It is at this loci, that the greatest brine accumulations should be found. Gravity can also useful to delineate contact and structures in the underlying basement rocks.” President and CEO Alan Muller followed up: “Gryphon’s current project approach will be to utilize a large, regional gravity data base available from the United States Geological Survey (‘USGS’). Work is in progress to enhance this data base by adding additional gravity survey points in key areas. Bids are presently being solicited for this anticipated work.” Muller concluded, “Based on our work to date, we have established some viable sampling targets and have confidence we’ve formed a realistic working plan. We hope to report further news in the near future.” Execution of Cruce Property Letter of Intent adds gold and copper-porphyry project: On December 1, 2010, Gryphon entered a Letter of Intent for an option to purchase mineral exploration rights located in Pinal County, south-central Arizona, USA with potential for gold and copper-porphyry reserves. In a press release, President and CEO Alan Muller reported: “Yesterday we completed an extended negotiation to acquire exploration rights to the 560 acre ‘Cruce Property’ which is located approximately 40 miles north of Tucson, Arizona. This property fits into our overall exploration plan and should dovetail well with the development work we’re getting in place for our lithium properties nearby. Additionally, Nick Barr, our newly appointed project manager has done drilling and exploration work at this site as recently as 2008.” To exercise the purchase option in the Cruce Property Letter of Intent Gryphon must, in staged increments, over three years: (i) pay the vendors an aggregate sum of US$265,000; (ii) incur an aggregate of at least US$335,000 of expenditures on the Cruce Property; and (iii) issue the vendors an aggregate of 2,600,000 restricted common shares of Gryphon. Additionally, the vendors will receive an NSR payment of 3%, subject to a minimum royalty payment of US$250,000 per year upon commencement of mineral production. Mr. Muller continued, “We believe previous exploration supports our belief that the Cruce Property has gold potential and note that the potential for both gold and copper-porphyry is also indicated by the existence of the San Manuel-Kalamazoo copper deposit approximately 13 miles east; Asarco’s huge Ray Complex some 28 miles north and its Silver Bell Mine about 37 miles west; and the extensive Pima District which begins less than 50 miles south.” Asarco describes its Ray Complex as consisting of two sites: The Ray Operations which is a 250,000 ton/day open pit mine with a 30,000 ton/day concentrator, a 103 million pound/year solvent extraction-electrowinning operation, and associated maintenance, warehouse and administrative facilities; and Asarco’s Hayden Operations 14 Table of Contents which consists of a 27,400 ton/day concentrator and a 720,000 ton/year copper smelter consisting of an oxygen flash furnace, converters, anode casting, oxygen plant, acid plant, and associated maintenance, warehouse and administrative facilities. Asarco’s Silver Bell Mine operates four open-pits (North Silver Bell, El Tiro, West Oxide and East Oxide). Copper in these pits is extracted from ore utilizing either of two hydrometallurgical processes: dump leaching or rubblization. Each month 1,800,000 tons of ore and waste are mined, and 700,000 tons of ore is rubblized. The four open-pits and other plant facilities are situated on 19,000 acres. Mining affected areas of the facility total 3,900 acres. The current cathode production rate is 67 tons per day (source: www.asarco.com). Comparatively, the San Manuel Copper Mine was a surface and underground mine based on an ore body discovered in 1879 and expanded on in 1942. The exploration drilling went on from 1943 to 1948 and was based on faulting of the original ore body which created two main segments, separated by an area of minor sulfides. The mineralization was a porphyry copper deposit and the mine was operated by Magma before being bought out by BHP Billiton, which ultimately closed it. Over 700,000,000 tons of ore were extracted. Mr. Muller also commented, “With respect to our lithium project, investors may wish to know that the lithium battery market is already worth over US$4 billion annually. Although this figure is mostly derived from its widespread use in portable electronic devices, it’s hybrid green cars powered by batteries that are really driving the lithium battery demand.” Muller continued, “Approximately two dozen models of eco-automobiles are expected to be on the market by 2012. As these cars require 20-60 pounds of lithium oxide, it’s this market that is creating a heightened demand for this new-age metal.” In the long-term, demand for lithium powered vehicles is expected to increase as much as fivefold within the next 5-7 years, according to many industry analysts. And some estimates suggest that as many as 250 million electric cars will be driven by the year 2020 — the majority of which will be manufactured and driven in the emerging industrial countries of China, India and Brazil. Currently most of the world’s lithium supplies come from a half-dozen countries, most notably three Latin American nations — Bolivia, Chile and Argentina. The U.S. contributes as little as 3% of the world’s supply. Industry experts have flagged this as a problem, because there are various technical and geopolitical hurdles in the major producing countries to ensuring the availability of a steady long- term supply of lithium for the US battery manufacturing and automotive industries. The lack of a long-term supply of lithium has become a major concern for all major auto manufacturers, not just in the US but in all of the world’s major markets. In North America, the major manufacturers have been very vocal about securing long term lithium supplies, especially as the domestic auto industry does not want to replace a dependency on foreign oil with one on foreign lithium. “The industry needs to know where the lithium is going to come from. Are these countries friendly to the Western World?”, says Charles Wu, a spokesperson for Ford Research. Even President Obama has expressed serious concerns about future lithium supplies. In a speech last summer he declared: “Switching Middle Eastern oil for foreign batteries is not an option.” “Gryphon Resources is focused on finding a domestic lithium supply solution to fuel the demand from current and future automakers”, commented Muller.“This goal forms a significant pillar in our business strategy.” $150,000 Private Placement: On December23, 2010, the Company also concluded a private placement offering of its common shares which raised aggregate proceeds of US$150,000 based on the sale of 1,500,000 restricted common shares priced at US$0.10 per share. 15 Table of Contents RESULTS OF OPERATIONS The following discussion and analysis covers material changes in the financial condition of Gryphon during the years ended September 30, 2010 and September 30, 2009 and the Exploration Stage Period of January 16, 2006 to September 30, 2010 (the “Exploration Stage”). Revenues Gryphon did not earn revenues during the periods included in the financial statements in this report. Expenses Our operating expenses are classified into five categories: - Exploration Expenses - Professional and Consultant Fees - Administrative Expenses - Investor Relations - Mineral Properties Impairment Exploration Expenses Exploration expenses for the year ended September 30, 2010 totaled $32,422 compared to $9,109 for the year ended September 30, 2009. Expenses for the Exploration Stage totaled $41,531. During fiscal 2010, these expenses were primarily comprised of costs for mineral rights applications to the Arizona State Land Department and property rental fee deposits. We predict the level of these expenses will increase substantially during upcoming fiscal 2011. Professional and Consultant Fees Professional & consultant Fees are comprised of fees paid to our two officers and directors, and for work performed by geological, accounting, audit and legal professionals. During the year ended September 30, 2010 these fees totaled $41,944 compared with $19,196 for the year ended September 30, 2009. For the Exploration Stage, these costs totaled $134,348. We anticipate Professional & Consultant Fees to increase substantially during the upcoming fiscal year as we continue with our exploration initiatives in Arizona. Administrative Expenses Administrative expenses were $11,559 for the year ended September 30, 2010 compared with $11,371 during the year ended September 30, 2009. For the Exploration Stage, administrative expenses totaled $32,978. These expenses are composed of travel, Edgar agent filing fees, stock transfer agent fees and general office expenses. We anticipate Administrative Expenses will increase moderately in the upcoming year. 16 Table of Contents Investor Relations Investor relations expenses comprise costs for press releases, maintenance of the Company’s website and other investor information initiatives. During the year ended September 30, 2010, these expenses totaled $4,610 versus $4,653 for the year ended September 30, 2009. For the Exploration Stage, Investor Relations expenses totaled $9,263. We anticipate Investor Relations expenses will increase moderately in the upcoming year. Mineral Properties Impairment As required by generally accepted accounting principles, at year end date of September 30, 2010 the Company undertook a review of the Company’s exploration projects and determined an impairment charge of $42,500 should be recorded. Mineral properties impairment charges were $nil for the year ended September 30, 2009 and totaled $61,498 for the Exploration Stage. Discontinued Operations On September 27, 2010, we sold our entire shareholding in our former Turkish subsidiary APM to an unrelated third party and ceased all operations in Turkey.The sale of APM resulted in a non-cash gain of $97,920 due to the elimination from the previously consolidated enterprise of the Company of debt APM owed to a third party. Net (Loss) We incurred a net loss of $(57,322) for the twelve months ended September 30, 2010 including a non-cash gain on sale of subsidiary of $97,920. This compared with a net loss of $(126,550) for the same period ended September 30, 2009. For the Exploration Stage, the Net Loss totaled $(307,888). Liquidity and Capital Resources Since the date of our incorporation, we have raised $206,394 though private placements of our common shares and $105,588 through shareholder loans and $91,038 through loans from other parties. As of September 30, 2010 we had cash on hand of $10,252 and a prepaid expenses balance of $19,771. We estimate we will need to attempt to raise additional funds during the coming twelve months and project we will be able to raise these funds through private placements of our common shares and/or shareholder loans from our CEO. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. 17 Table of Contents Contractual Obligations Other than as noted in Item 2, the Company has no material contractual obligations outstanding. Material Events and Uncertainties Our operating results are difficult to forecast. Our prospects should be evaluated in light of the risks, expenses and difficulties commonly encountered by comparable early stage companies in rapidly evolving markets. There can be no assurance that we will successfully address such risks, expenses and difficulties. Our financial statements are prepared in accordance with U.S. generally accepted accounting principles. We have expensed all development costs related to our establishment. Employees As of September 30, 2010, we had no employees and used contracted services to perform geological work, legal services and our bookkeeping. Going forward, the Company will use consultants with specific skills to assist with various aspects of its project evaluation, due diligence, acquisition initiatives, corporate governance and property management and will hire additional staff as needed. Critical Accounting Policies Gryphon’s financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in NOTE 2 of our financial statements. While all these significant accounting policies impact its financial condition and results of operations, Gryphon views certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on Gryphon’s financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We have not entered into derivative contracts either to hedge existing risk or for speculative purposes. 18 Table of Contents ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Our financial statements, together with the report of auditors, are as follows: INDEX TO FINANCIAL STATEMENTS Page Reports of Independent Registered Public Accounting Firms 20 Financial Statements for the years ended September 30, 2010 and September 30, 2009 and for the Exploration Stage of January 16, 2006 to September 30, 2010: Consolidated Balance Sheets 21 Consolidated Statements of Operations 22 Consolidated Statement of Stockholders’ Equity (Deficit) 23 Consolidated Statements of Cash Flows 24 Consolidated Supplemental Disclosure of Non-cash Investing and Financing Activities 25 Notes to Consolidated Financial Statements 26 19 Table of Contents GRYPHON RESOURCES, INC. (An Exploration Stage Company) Report of Independent Registered Public Accounting Firm To Board of Directors and Stockholders of Gryphon Resources, Inc.(an Exploration Stage Company) We have audited the accompanying consolidated balance sheets of Gryphon Resources, Inc. (the Company) (an Exploration Stage Company) as of September 30, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the years in the two-year period ended September 30, 2010, and for the period October 1, 2007 to September 30, 2010. We did not audit the consolidated statements of operations, stockholders’ equity, and cash flows for the period from January 16, 2006 (inception) to September 30, 2007. Those financial statements were audited by other auditors whose report dated December 16, 2007, expressed an unqualified opinion. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material aspects, the consolidated financial position of Gryphon Resources, Inc. (an Exploration Stage Company) as of September 30, 2010 and 2009, and the consolidated results of its operations and its cash flows for each of the years in the two-year period ended September 30, 2010, and for the period October 1, 2007 to September 30, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company does not have the necessary working capital for its planned activity, which raises substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are described in Note 3 to the financial statements. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Madsen & Associates CPAs, Inc. Madsen & Associates CPAs, Inc. Salt Lake City, Utah January 10, 2011 20 Table of Contents GRYPHON RESOURCES, INC. (An Exploration Stage Company) Consolidated Balance Sheets September 30, September 30, ASSETS CURRENT ASSETS Cash (Note 2) $ $ Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) CURRENT LIABILITIES Accounts payable Loans payable (Note 7) - Shareholder loans (Note 7) - Total current liabilities $ $ Total liabilities $ $ COMMITTMENTS AND CONTINGENCIES (Notes 2, 3, 5, 9 and 10) - - STOCKHOLDERS’ EQUITY (DEFICIT) Common shares, 400,000,000 shares par value $0.001 authorized, 96,775,000 and 96,525,000 issued and outstanding at September 30, 2010 and September 30, 2009 (Note 9) Paid-in Capital Common shares subscribed but not issued (Note 9) - Accumulated deficit in the exploration stage ) ) Total Gryphon Resources, Inc. equity ) Non-Controlling Interest (Notes 2 and 6) - ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes to financial statements are an integral part of these consolidated financial statements 21 Table of Contents GRYPHON RESOURCES, INC. (An Exploration Stage Company) Consolidated Statements of Operations Year ended September 30, 2010 Year ended September 30, 2009 Exploration Stage January 16, 2006 through September 30, 2010 EXPENSES: Exploration expenses Professional and consultant fees Administrative expenses Investor relations Mineral properties impairments (Notes 2, 4 and 5) - Total expenses $ $ $ Net loss from operations $ ) $ ) $ ) Other (Expense) Income: Interest expense ) ) ) Net loss from continuing operations ) ) ) Discontinued Operations: Net loss from discontinued operations (Note 6) $ ) $ ) $ ) Gain on Sale of Subsidiary (Note 6) $ $
